Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-15 and 17-24 allowed.

Referring to claim 1, there is no art of record alone or in combination that teaches of an implanted device for reducing pressure loss of blood flowing through the conduit of the implanted device that includes the combination of recited limitations in the claim. The art of record alone or in combination did not teach the recited limitations of in the non-constrained configuration inside the longitudinal portion of the ascending aorta: a proximal portion of the implantable device contacts an inner wall of the ascending aorta, such as to anchor the proximal end of the implantable device with respect to the ascending aorta, along a central portion of the implantable device, an inner surface of the implantable device defines a conduit extending through the implantable device, the conduit comprising a diverging portion that diverges in a direction from a proximal end of the conduit to a distal end of the conduit, such that a cross-sectional area of the diverging portion of the conduit at its distal end is greater than the cross-sectional area of the diverging portion of conduit at its proximal end, the diverging portion being configured to reduce pressure loss of blood flowing through the conduit, relative to pressure loss of blood flowing through the longitudinal portion of the ascending aorta in an absence of the device, by reducing an area of flow separation, the proximal end of 

Referring to claim 13, there is no art of record alone or in combination that teaches of a method for reducing pressure loss of blood flowing through the conduit of an implanted device that includes the combination of recited limitations in the claim. The art of record alone or in combination did not teach the recited limitations of releasing the implantable device from the delivery device into the ascending aorta, thereby causing the implantable device to assume a non-constrained configuration within a longitudinal portion of the ascending aorta, by: an upstream end of the implantable device radially expanding such that an upstream portion of the implantable device contacts an inner wall of the ascending aorta, a central portion of the implantable device radially expanding such that the central portion of the implantable device defines a conduit extending through the implantable device, the conduit comprising a diverging portion that diverges in a direction from an upstream end of the conduit to a downstream end of the conduit, such that a cross-sectional area of the diverging portion of the conduit at its 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771